Citation Nr: 1038767	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to August 23, 2007, and greater than 20 percent thereafter, 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating greater than 10 percent for 
patellofemoral pain syndrome of the left knee with patellar 
tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 2002.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A videoconference Board hearing was held in 
October 2008 before the undersigned Veterans Law Judge and a copy 
of the hearing transcript has been added to the record.  The 
Board remanded this claim in February 2009.  A review of the 
record shows that there has been substantial compliance with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to August 
23, 2007, the Veteran's degenerative disc disease of the lumbar 
spine was not productive of incapacitating episodes having a 
total duration of at least 2 weeks during the past 12 months, 
moderate limitation of motion, moderate disability with recurring 
attacks, or muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing position.  

2.  The competent medical evidence shows that, between September 
26, 2003 and August 23, 2007, the Veteran's degenerative disc 
disease of the lumbar spine was not manifested by limitation of 
thoracolumbar forward flexion to 60 degrees or less, combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

3.  The competent medical evidence shows that, from August 23, 
2007, the Veteran's degenerative disc disease of the lumbar spine 
is not productive of incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months, or 
manifested by limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, severe lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, severe limitation of motion, 
or severe disability characterized by recurring attacks with 
intermittent relief.   

4.  The Veteran's left knee disability is not manifested by 
moderate recurrent subluxation or lateral instability; ankylosis 
with favorable angle in full extension or in slight flexion 
between zero and 10 degrees, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, leg flexion limited to 30 degrees, or leg extension 
limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 
percent disability rating prior to August 23, 2007, and for a 
disability rating greater than 20 percent thereafter, for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DCs (DC's) 5292-5295 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, DC 5242-5243 (effective 
September 26, 2003).

2.  The criteria for an initial disability rating greater than 10 
percent for patellofemoral pain syndrome of the left knee with 
patellar tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, DCs 5003, 5024, 5256-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated in October 2002.  

The Veteran's higher initial rating claims are "downstream" 
elements of the RO's grant of service connection for left knee 
patellofemoral pain syndrome with patellar tendinitis and 
thoracolumbar strain in the currently appealed rating decision 
issued in February 2003.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in October 2002, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
these claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that more extensive notice as to potential 
downstream issues such as disability rating and effective date is 
required, because the February 2003 rating decision was fully 
favorable to the Veteran on the issues of service connection for 
left knee patellofemoral pain syndrome with patellar tendinitis 
and thoracolumbar strain, and because the Veteran's higher 
initial rating claim for left knee patellofemoral pain syndrome 
with patellar tendinitis and thoracolumbar strain is being denied 
in this decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with respect 
to that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-service VA and 
private medical records are on file, as are multiple VA 
examination reports.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board notes that the Veteran's left knee range of motion was not 
tested at the June 2009 VA examination because the Veteran could 
not relax for the examination and was very uncooperative.  The 
consequence in this case of the Veteran's failure to cooperate on 
range of motion testing at the June 2009 VA examination is that 
his disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to 
assist the Veteran in the development of his claim, the Veteran 
has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Based on the Veteran's failure to cooperate at 
the June 2009 VA examination, this demonstrates that any further 
efforts at obtaining range of motion results would be futile.  
The Board concludes that VA has no remaining duty under VCAA to 
provide medical examinations in conjunction with the Veteran's 
claim.

The Board notes that the Veteran testified at the October 2008 
Board hearing that there were additional private treatment 
records from Doctors Wellness Clinic.  The Veteran was sent a 
VCAA letter in March 2009 asking him to complete and return a VA 
Form 21-4142 for the Doctors Wellness Clinic; he did not respond.  
The Veteran and his representative have not made the RO or the 
Board aware of any other additional evidence that needs to be 
obtained in order to fairly decide this appeal.  They have not 
contended - and the evidence does not show - that any notice 
deficiency, or that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist, has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied.  

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

It also should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Low Back



Factual Background

The Veteran has claimed entitlement to an increased rating for 
degenerative disc disease of the lumbar spine.  The RO granted 
service connection in February 2003 for thoracolumbar strain and 
assigned a zero percent rating effective October 8, 2002 under 
DC 5295.  A November 2003 rating decision assigned a 10 percent 
rating effective October 8, 2002 under DC 5024.  An April 2008 
rating decision assigned a 20 percent rating effective August 23, 
2007 under DC 5242.  

VA revised the criteria for evaluating the spine effective 
September 26, 2003.  Thus, the Veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria; 
only the former criteria are to be applied for the period prior 
to the effective date of the new criteria.  VAOPGCPREC 3-2000.

The previous version of the rating criteria provided as follows:

Under DC 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, a 
20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation of 
motion. 

Under DC 5293, when disability from intervertebral disc syndrome 
is mild, a 10 percent rating is assigned.  When disability is 
moderate, with recurring attacks, a 20 percent rating is 
warranted.  A 40 percent rating is in order when disability is 
severe, characterized by recurring attacks with intermittent 
relief.  A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.

Under DC 5295, a 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion.  If there is 
lumbosacral strain with muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation is in order.  Finally, a 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Additionally, effective September 26, 2003, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  
The amendment changed the DC numbers used for all spine 
disabilities and instituted the use of a General Rating Formula 
for diseases and injuries of the spine for the new DC's 5235 to 
5243.  

Under the General Rating Formula, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent more of the height.  A 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
the combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for evidence of unfavorable ankylosis of the entire 
cervical spine, forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A maximum 100 percent rating is warranted for evidence of 
unfavorable ankylosis of the entire spine.  These ratings are 
assigned with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of motion 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees, and the 
thoracolumbar spine is 240 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel impairment) 
are to be evaluated separately.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in January 2003.  He 
reported back tightness, with an occasional popping feeling.  
Upon physical examination, there was focal pain to palpation over 
the spinous process of T11.  This appeared slightly prominent, 
most consistent with a partial avulsion from the left.  The 
spinous process itself did not feel enlarged, just more easily 
accessible.  The neurological evaluation was unremarkable.  The 
examiner diagnosed thoracolumbar strain with fascial injury and 
local symptoms.  

VA outpatient treatment records dated in May 2003 reflect that 
the Veteran was assessed with minor degenerative changes of the 
lumbar spine.  

Private treatment records from LuMar Diagnostic Imaging dated in 
November 2004 reflect that MRI findings revealed loss of 
hydration of the disc at L5-S1, bilateral facet arthrosis at L4-
L5 with thickening of the ligamentum flava and narrowing of the 
transverse diameter of the neural canal, and focal disc 
protrusion at L5-S1, effacing the anterior epidural space, lying 
adjacent to the anterior margin of the thecal sac, with 
hyperintensity signal that represents significant tears within 
the anular fibers.  

VA outpatient treatment records dated in August 2006 reflect that 
the Veteran was assessed with mild narrowing at L1/2 and L5/S1.  
In September 2006, range of motion testing reflect that flexion 
was zero to 90 degrees, extension was zero to 30 degrees, right 
and left lateral bending were zero to 40 degrees, right and left 
rotation were zero to 30 degrees.  The Veteran was assessed with 
mechanical back pain.  

The Veteran underwent another VA examination on August 23, 2007.  
He reported some difficulty walking for any length of time 
because of increased back pain.  He reported being sedentary for 
the past 2 years.  He stated that he had difficulty getting in 
and out of bed on a daily basis.  He denied any bowel or bladder 
problems.  He stated that his back has gotten significantly worse 
since he gained a significant amount of weight over the past 
couple of years.  

Upon physical examination, there were no palpable spasm or step-
offs.  The Veteran had no tenderness to percussion over the 
costovertebral angles.  Straight leg raising was negative.  Motor 
function was 5 out of 5 in all muscle groups in the lower 
extremities.  Toes were downgoing.  Deep tendon reflexes were 
one-plus at the knees and trace at the ankles bilaterally.  
Sensation was intact throughout.  Forward flexion was zero to 60 
degrees, both active, passive and against resistance.  There was 
some discomfort at the end point, but no pain, fatigue or 
incoordination.  Extension was zero to 20 degrees, both active, 
passive and against resistance.  The Veteran had some pain at the 
end point, but no fatigue or incoordination.  Both left and right 
rotation were zero to 30 degrees, both active, passive and 
against resistance.  There was no pain, fatigue or 
incoordination.  Lateral bending, both left and right, were zero 
to 25 degrees, both active, passive and against resistance.  The 
Veteran had pain at the end point, but no fatigue or 
incoordination.  The examiner diagnosed degenerative disc disease 
of the lumbar spine.  The lumbar spine appeared anatomically 
normal. There was no spinous or paraspinous tenderness.  The 
Veteran was previously employed as a truck driver and has been 
unemployed since September 2006.  

The Veteran underwent another VA examination in June 2009.  He 
reported that his low back tightened up and that he got spasms.  
He stated that walking a block or so caused spasms.  He reported 
that grocery shopping occasionally caused spasms.  He stated that 
he got minor spasms on a daily basis.  He reported trouble 
sleeping.  He denied bowel or bladder problems.  He did not 
describe flare-ups or incapacitating events.  Upon physical 
examination, there was no tenderness to palpation or spasms.  He 
had normal lumbar lordosis.  Deep tendon reflexes were trace at 
the knees and 1+ at the ankles bilaterally.  Toes were downgoing 
bilaterally.  There was no increased tone or clonus.  Motor 
function was felt to be grossly intact in all muscle groups in 
the lower extremities.  He was neurovascularly sensory intact.  
Distal pulses were 2+ and equal.  There was no distal edema.  
Straight leg raising was negative.  Forward flexion was zero to 
70 degrees both active, passive, and against resistance.  The 
Veteran complained of pain at the endpoint, but there was no 
increased pain, fatigue, weakness, or incoordination with 
repetitive motion.  Extension was zero to 30 degrees, left and 
right lateral bending was zero to 30 degrees, and left and right 
rotation was zero to 30 degrees.  There was no pain, fatigue, 
weakness, or incoordination with repetitive motion in any of 
those planes.  The examiner diagnosed mild degenerative disc 
disease at L5, S1 and stated that there has been no change in the 
Veteran's disability or worsening of his condition since the 2007 
VA examination.  



Analysis

Prior to August 23, 2007

The Board finds that the Veteran's degenerative disc disease of 
the lumbar spine does not meet the criteria for a disability 
rating greater than 10 percent under either the "old" or "new" 
spine criteria.  The evidence does not show muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position to warrant a higher rating under 
former DC 5295.  Moreover, the evidence does not show moderate 
limitation of motion of the lumbar spine to warrant a higher 
rating under DC 5292 or moderate disability with recurring 
attacks to warrant a higher rating under DC 5293.  For example, 
in September 2006, range of motion testing reflect that flexion 
was zero to 90 degrees, extension was zero to 30 degrees, right 
and left lateral bending were zero to 40 degrees, right and left 
rotation were zero to 30 degrees.  

There are no documented ranges of pertinent spinal motion which 
meet the requirements for a rating in excess of 10 percent under 
the new General Rating Formula for Diseases and Injuries of the 
Spine.  As noted above, in September 2006, range of motion 
testing reflect that flexion was zero to 90 degrees, extension 
was zero to 30 degrees, right and left lateral bending were zero 
to 40 degrees, right and left rotation were zero to 30 degrees.  
There is no suggestion of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  No higher 
rating is warranted under these criteria.

Likewise, the evidence does not show severe intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months to warrant a higher rating under DC 5243.  

From August 23, 2007

The Board finds that the Veteran's degenerative disc disease of 
the lumbar spine does not meet the criteria for a disability 
rating greater than 20 percent under either the "old" or "new" 
spine criteria.  The evidence does not show severe lumbosacral 
strain with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion to warrant a 
higher rating under former DC 5295.  Moreover, the evidence does 
not show severe limitation of motion to warrant a higher rating 
under former DC 5292 or severe disability characterized by 
recurring attacks with intermittent relief to warrant a higher 
rating under former DC 5293.  Finally, there is no evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  For 
example, the August 23, 2007 VA examiner noted that forward 
flexion was zero to 60 degrees, extension was zero to 20 degrees, 
left and right rotation were zero to 30 degrees, lateral bending, 
both left and right, were zero to 25 degrees.  

Likewise, the evidence does not show severe intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks during the past 12 months to warrant a higher 
rating under DC 5243.  For example, the Veteran did not describe 
any incapacitating episodes at the June 2009 VA examination.   

There have been no findings of any neurologic abnormalities 
associated with the Veteran's lumbar spine disability.  Thus, 
based on the record as it now stands, there is no persuasive 
evidence of any neurologic manifestations associated with the 
lumbar spine disability which require separate compensable 
ratings.

Left Knee

Criteria & Analysis

A February 2003 rating decision granted service connection for 
patellofemoral pain syndrome of the left knee with patellar 
tendinitis and assigned 10 percent disability ratings under DC 
5024, effective October 8, 2002.  

DC 5024 provides the rating criteria for tenosynovitis.  
Disabilities under this code is to be rated based on the 
limitation of motion of the affected parts and refer the rater 
back to DC 5003.  38 C.F.R. § 4.71a.

Turning to DCs applicable to the knee, under DC 5257, a 10 
percent rating is warranted for slight recurrent subluxation or 
lateral instability and a 20 percent rating is applied for 
moderate recurrent subluxation or lateral instability.  Under 
DC 5256, a minimum 30 percent rating is warranted when there is 
ankylosis of the knee with favorable angle in full extension or 
in slight flexion between 0 and 10 degrees.  Under DC 5258, a 20 
percent disability rating is available for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  There is no rating in excess of 10 
percent available under DC 5259 for cartilage removal.  DC 5260 
provides that a rating of 10 percent is warranted for flexion 
limited to 45 degrees, and flexion of the leg limited to 
30 degrees is rated 20 percent disabling.  A 10 percent 
disability rating is allowed under DC 5261 when extension of the 
leg is limited to at least 10 degrees; and extension of the leg 
limited to 15 degrees is rated 20 percent disabling.  See 38 
C.F.R. § 4.71(a), DCs 5256 through 5261.  Normal extension and 
flexion of the knee is from 0 degrees to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.

The Board also acknowledges VAOPGCPREC 9-2004 where VA's General 
Counsel held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under DCs 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

In rating a service-connected knee disability, all applicable DCs 
must be considered to include DCs 5003, 5256, 5257, 5258, 5259, 
5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the 
Court held that the selection of the proper DC is not a question 
of law subject to the de novo standard of review.  Accordingly, 
the Court held in Butts that, as VA and the Board possess 
specialized expertise in determining the application of a 
particular DC to a particular condition, their determination is 
due greater deference.  Indeed, the Court also has held that, 
although the reason for the change must be explained, the VA and 
the Board may change the DCs under which a disability or 
disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

The Veteran underwent a VA examination in January 2003.  He 
reported complaints of pain over the anterior aspect of the knee.  
He stated that the symptoms were localized to the inferior aspect 
of the patella.  He reported that symptoms were worse with 
climbing or kneeling.  He denied any locking, catching, giving 
way, or swelling.  Upon physical examination, there was full 
active left knee range of motion.  There was no effusion, 
evidence of meniscal pathology, instability on anterior or 
posterior drawer, or anterior Lachman's.  The Veteran had no 
varus or valgus instability.  He had no pain around the 
patellofemoral margins.  He had tenderness to palpation along the 
inferior aspect of the patella at the insertion of the patella 
tendon.  The examiner diagnosed moderate patellofemoral pain 
syndrome of the left knee with patellar tendinitis.  

Private treatment records from LuMar Diagnostic Imaging dated in 
November 2004 reflect that MRI findings revealed significant 
lateral tilt of the patella.  

The Veteran underwent another VA examination in August 2007.  He 
reported some anterior left knee pain and stated that the left 
knee occasionally swelled on him.  He stated that there was 
occasional catching and locking.  He reported difficulty going up 
and down stairs.  He stated that he had some difficulty walking 
for any length of time because of increased leg pain.  He 
reported being sedentary for the past 2 years.  Upon physical 
examination, there was no left knee effusion.  There was some 
patellar crepitus with range of motion.  There was no joint line 
tenderness.  The Veteran had a negative McMurray's, Lachman, and 
anterior and posterior drawer.  There were no posterior masses.  
Range of motion testing was not valid.  During active, passive 
and motion against resistance, the Veteran had flexion of zero to 
30 degrees, zero to 80 degrees, zero to 70 degrees, with 
complaints of pain throughout motion.  However, the examiner 
noted that when the Veteran was sitting on the exam table with 
his legs dangling over the side, his knees flexed past 95 degrees 
without any symptoms.  Motor function was 5 out of 5 in all 
muscle groups in the lower extremities.  There was good quad 
tone, and it was grossly equal with the right.  The examiner 
diagnosed mild degenerative joint disease of the left knee with 
magnetic resonance imaging evidence of possible loose body.  The 
examiner noted that the Veteran had some tenderness in the distal 
third of the patellar tendon, consistent with some patellar 
tendonitis which the examiner rated as mild to moderate.  

The Veteran underwent another VA examination in June 2009.  He 
reported locking and throbbing sensations.  He stated that he 
could not kneel and had trouble going up stairs.  He reported 
that he could only do minimal walking.  He denied flare-ups, 
incapacitating events and hospitalizations.  Upon physical 
examination, the examiner noted great inconsistency.  The Veteran 
had his knee flexed to at least 80 degrees while sitting in the 
waiting room.  However, in the examination room, he did not and 
would not move his knee more than 20 degrees.  There was no 
effusion.  The Veteran did have a mildly symptomatic medial 
plica.  The knee was stable to varus valgus stress testing.  The 
Veteran had a negative Lachman test.  Anterior posterior drawer 
and McMurray's sign were unable to be tested.  There were no 
posterior masses.  The Veteran would not bend his knee past 30 
degrees.  He was neurovascularly sensory intact.  He had a very 
stiff legged gait coming into the examination room and leaving 
the examination room.  Range of motion was not tested.  The 
Veteran could not relax for the examination and was very 
uncooperative.  Quadriceps were grossly equal at 57 centimeters 
bilaterally.  The examiner noted that there has been no real 
change in the Veteran's condition from the August 2007 VA 
examination.  The examiner noted that no diagnosis could be given 
other than knee pain with no obvious pathology.  There was no 
evidence of patella subluxation or dislocation.  

In turning to the DCs applicable to the left knee which provides 
for a disability rating in excess of 10 percent, with regard to 
DC 5257, there is no persuasive evidence of moderate recurrent 
subluxation or lateral instability to warrant a rating in excess 
of 10 percent for the left knee.  For example, the June 2009 VA 
examiner noted that there was no evidence of patella subluxation.   

A 30 percent disability rating under DC 5256 would not apply in 
this case because the pertinent medical evidence of record has 
not shown that there is ankylosis of the knees.  For example, the 
August 2007 VA examiner noted that the Veteran had flexion of 
zero to 30 degrees, zero to 80 degrees, zero to 70 degrees, with 
complaints of pain throughout motion.  Additionally, DC 5259 does 
not provide for a disability rating in excess of 10 percent; 
therefore, it is not applicable to this case.

With regard to DC 5258, although the Veteran reported locking at 
the June 2009 VA examination, the examiner noted that there was 
no effusion.  Therefore, the Board is unable to find that a 20 
percent rating is warranted under this Code.

The Board also notes that in order to assign a 20 percent rating 
under DC's 5260 or 5261, flexion would have to be limited to 30 
degrees or extension would have to be limited to 15 degrees.  The 
record shows that the Veteran does not suffer limitation of 
flexion or of extension to such a degree.  The Board notes that 
the August 2007 VA examiner noted that the range of motion 
testing at the August 2007 VA examination was not valid.  
Although the Veteran had flexion of zero to 30 degrees with 
complaints of pain throughout motion, the examiner noted that 
when the Veteran was sitting on the exam table with his legs 
dangling over the side, his knees flexed past 95 degrees without 
any symptoms.  Moreover, the Board notes that the Veteran refused 
to cooperate with range of motion testing at the June 2009 VA 
examination.  Therefore, the Board is unable to find that a 20 
percent rating is warranted for the Veteran's service-connected 
patellofemoral pain syndrome of the left knee.  

There is also no x-ray evidence of arthritis to provide a basis 
for consideration for separate ratings under DC's 5257 and 5003.  
See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The Veteran clearly suffers from left knee impairment.  The Board 
is bound by regulations which set forth the criteria for various 
ratings.  Throughout this entire rating period on appeal, there 
is a preponderance of the evidence in this case against a finding 
that the criteria for a rating in excess of the current 10 
percent have been met under any applicable DC.  Hart, 21 Vet. 
App. at 505.  

DeLuca

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the 
Veteran has reported low back and left knee pain over the years.  
The Board finds that the present disability ratings take into 
consideration the Veteran's complaints of low back and left knee 
pain.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 
do not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.  

Extraschedular

Consideration also has been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service- connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluations are not inadequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the service-connected disabilities at issue, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
Veteran's disabilities.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not required 
frequent hospitalization due to service-connected disabilities.  
While the Veteran indicated at the August 23, 2007 VA examination 
that he has been unemployed since 2006, and while he testified at 
the October 2008 Board hearing that he had been unemployed for 5 
or 6 months, evidence of marked interference with employment has 
not been shown.  In the absence of any additional factors, the 
RO's failure to consider or to refer this case for consideration 
of an extraschedular rating was not prejudicial.


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the lumbar spine prior to August 23, 
2007, and greater than 20 percent thereafter is denied.  

Entitlement to an initial rating greater than 10 percent for 
patellofemoral pain syndrome of the left knee with patellar 
tendinitis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


